Case 3:20-cv-04123-JSC Document 1-2 Filed 06/22/20 Page 1 of 6

EXHIBIT 2
Case 3:20-cv-04123-JSC Document 1-2 Filed 06/22/20 Page 2 of 6

BEFORE THE
OFFICE OF ADMINISTRATIVE HEARINGS
STATE OF CALIFORNIA

IN THE MATTER OF:
PARENT ON BEHALF OF STUDENT,

ANTIOCH UNIFIED SCHOOL DISTRICT.
OAH CASE NUMBER 2020020567

ORDER DENYING MOTION FOR RECONSIDERATION

MARCH 25, 2020

On March 12, 2020, the undersigned Administrative Law Judge issued an order
granting Antioch Unified School District's motion to dismiss, on the grounds that
Antioch was not a proper party to the action. Additionally, Student raised one issue that
was not within the jurisdiction of the Office of Administrative Hearings, referred to as
OAH. On March 23, 2020, Student filed a motion for reconsideration. On March 25,

2020, OAH received an opposition to Student's motion from Antioch.
APPLICABLE LAW

The Office of Administrative Hearings will generally reconsider a ruling upon a
showing of new or different facts, circumstances, or law justifying reconsideration, when

the party seeks reconsideration within a reasonable period of time, generally within ten
Case 3:20-cv-04123-JSC Document 1-2 Filed 06/22/20 Page 3 of 6

days. (See, e.g., Gov. Code, § 11521; Code Civ. Proc., § 1008.) The party seeking
reconsideration may also be required to provide an explanation for its failure to
previously provide the different facts, circumstances or law. (See Baldwin v. Home

Savings of America (1997) 59 Cal.App.4th 1192, 1199-1200.)

DISCUSSION

Student offers no new facts, circumstances or law to support reconsideration.
Instead, Student cites to legal authority previously raised by Student and Antioch and
argues that the AU misinterpreted the law. Student requests that “the AU review the
applicable law. . ..". The undersigned AU reviewed all the law cited by Student and
Antioch.

Student is correct that there is significant legal authority supporting the
argument that pupils attending private schools are entitled to an offer of a free
appropriate public education from their school district of residence. This legal authority
does not support Student's position. Student is not enrolled ina private school.

Student is enrolled in a public charter school, which has offered him an IEP. Student's
reliance on 34 C.F.R. §§ 300.130 and 300.36 does not change the analysis, because 34

C.F.R. § 300.130 only applies to private schools.

Importantly, Student does not bring any legal authority to support the notion
that a student enrolled in a California charter school is entitled to an offer of a free
appropriate public education from his district of residence. No such legal authority

exists.

Finally, Student's motion for reconsideration is not timely, as it was not filed

within ten days of the Order granting Antioch’s motion to dismiss.
Case 3:20-cv-04123-JSC Document 1-2 Filed 06/22/20 Page 4 of 6

ORDER

Student has not established the March 12, 2020, Order should be reconsidered.

The motion for reconsideration is denied.

IT IS SO ORDERED.

DocuSigned by:

761F5E42057B4A1...

Cararea Lucier
Administrative Law Judge

Office of Administrative Hearings
Case 3:20-cv-04123-JSC Document 1-2 Filed 06/22/20 Page 5 of 6

¢ Secure e-File Transmission: Based upon agreement of the parties to accept
service through the OAH Secure e-file Transfer System, I caused the

documents to be sent to the persons at the email addresses listed above.

I declare under penalty of perjury under the laws of the State of California that
the foregoing is true and correct. This declaration was executed at Sacramento,

California on March 26, 2020.

DocuSigned by:

Apryl- Lagell Daviton

531AA/7EAE4D245C...
Apryl-Lazell Davison, Declarant
Case 3:20-cv-04123-JSC Document 1-2 Filed 06/22/20 Page 6 of 6

DECLARATION OF SERVICE

OAH CASE NUMBER 2020020567

I, Apryl-Lazell Davison, declare as follows: I am over 18 years of age and am not
a party to this action. 1am employed by the Office of Administrative Hearings. My
business address is 2349 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833. On

March 26, 2020, I served a copy of the following documents in the action entitled

 

above:

ORDER DENYING MOTION FOR RECONSIDERATION

to each of the persons named below at the addresses listed after each name by the

following methods:

Tania L. Whiteleather
Attorney at Law

tlwhiteleather@gmail.com

Matthew J. Tamel
Dannis Woliver Kelley
mtamel@dwkesq.com, ktrent@dwkesq.com

jharris@dwkesq.com
